United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3943
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Michael James Almquist,                 *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 6, 2004
                                Filed: August 13, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Michael James Almquist (Almquist) pled guilty to misuse by a representative
payee of benefits under Title II of the Social Security Act, in violation of 42 U.S.C.
§ 408(a)(5). The district court1 declined to depart downward from the Sentencing
Guidelines, and sentenced Almquist to three years supervised probation with six
months home confinement. For reversal, Almquist argues the district court
incorrectly concluded it had no authority to depart downward.


      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
       After carefully reviewing the record, and in particular the remarks made by the
district court during the sentencing hearing, we conclude the court was fully aware
of its authority to depart downward in a case falling outside the heartland of
sentencing cases, and simply declined to do so given the facts in this case. See
United States v. VanHouten, 307 F.3d 693, 696-97 (8th Cir. 2002); United States v.
Bieri, 21 F.3d 811, 817-18 (8th Cir. 1994). Thus, we conclude the district court made
a discretionary decision not to depart downward, which is unreviewable. See United
States v. Rhone, 311 F.3d 893, 894 (8th Cir. 2002), cert. denied, 538 U.S. 1051
(2003).

      Accordingly, we affirm. We deny as moot Almquist’s motion for stay of
sentence.
                    ______________________________




                                         -2-